DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 44-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 44, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a vertical bipolar junction transistor (BJT) in an on state turned on by application of a voltage applied to said buried layer that is insufficiently high to operate said semiconductor device as said semiconductor memory device, but is sufficiently high to turn on said vertical bipolar junction transistor (BJT) by capacitive coupling with said gate and said drain region as amended on 7/6/2021 and as argued on pages 5-7 of the remarks filed on 7/6/2021. Claims 45-47 and 54 depend from claim 44 and hence are allowed for the same reason therein.
Regarding Claim 48, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a vertical bipolar junction transistor (BJT) in an on state, turned on by application of a voltage applied to said buried layer that is insufficiently high to operate said semiconductor device as said semiconductor memory device, but is sufficiently high to turn on said vertical bipolar junction transistor (BJT) by capacitive coupling with said gate and said drain region, as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/31/2021